Citation Nr: 0803533	
Decision Date: 01/31/08    Archive Date: 02/08/08

DOCKET NO.  05-14 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


INTRODUCTION


The veteran served on active duty from July 1978 to July 
1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  

The veteran appeared and testified at a personal hearing in 
November 2007 before the undersigned Acting Veterans Law 
Judge.

At the November 2007 Travel Board hearing, the veteran 
indicated a desire to appeal an initial 10 percent disability 
rating that was assigned for his service-connected status 
post laminectomy degenerative disc disease of the lumbar 
spine.  The veteran was advised that this issue was not in 
appellate status before the Board, because he first needed to 
enter a notice of disagreement with the initial disability 
rating.  The Board may only exercise jurisdiction over an 
issue after an appellant has filed both a timely notice of 
disagreement to a rating decision denying the benefit sought, 
and a timely substantive appeal.  38 U.S.C.A. § 7105 (West 
2002); Roy v. Brown, 5 Vet. App. 554 (1993).  The veteran's 
representative indicated that he would file a notice of 
disagreement to the initial rating.  


FINDING OF FACT

The weight of the competent medical evidence demonstrates 
that the veteran does not have a diagnosed disability of 
PTSD. 


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been 
met.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 4.125(a) (2007). 
 




REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  

A VA notice and duty to assist letter dated in August 2004  
satisfied VA's duty to notify under 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159, as the letter informed the veteran of what 
evidence was needed to establish the benefits sought, of what 
VA would do or had done, and what evidence the veteran should 
provide, informed the veteran that it was the veteran's 
responsibility to make sure that VA received all requested 
records that are not in the possession of a Federal 
department or agency necessary to support the claim, and 
asked the veteran to send in any evidence in the appellant's 
possession that pertains to the claim.  The Board is not 
aware of the existence of additional relevant evidence in 
connection with the veteran's claim that VA has not sought.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was provided such notice in 
November 2007.  Because the claim for service connection for 
PTSD is being denied, and no effective date will be assigned, 
the Board finds that there can be no possibility of any 
prejudice to the veteran under the holding in Dingess, supra.  
The veteran and his representative have not alleged any 
prejudice with respect to the timing of the notification, nor 
has any been shown.  

VA medical records, a VA psychiatric examination report, 
personal hearing testimony, medical and documentary evidence 
from the U.S. Social Security Administration (SSA), and other 
lay statements have been associated with the record.  The 
Board finds that VA has obtained, or made reasonable efforts 
to obtain, all evidence that might be relevant to the issues 
on appeal, and that VA has satisfied the duty to assist.  
Further VA examination is not necessary to decide this 
veteran's claim because the competent medical evidence that 
is of record, including extensive VA treatment records, a VA 
psychiatric examination, and SSA records and psychological 
and psychiatric assessments, is sufficient to decide this 
veteran's claim.  The medical diagnoses of record were based 
on histories that included stressful events, and clinical 
observation of the veteran.  Because the basis of the denial 
is that the weight of the competent medical evidence 
demonstrates that the veteran does not have PTSD, no further 
development regarding more recent assertions of additional 
in-service stressful events is required because the evidence 
shows no current disability of PTSD in accordance with DSM-
IV.    

The Board notes that the veteran has also previously claimed 
service connection for a nervous condition other than PTSD, 
which claim was denied in a November 2002 rating decision, 
which noted various psychiatric symptoms or diagnoses of 
adjustment reaction of adult life, depression, suicidal 
ideation, and personality disorder.  That rating decision 
appears to have become final when the veteran did not enter a 
notice of disagreement with that decision.  To the extent 
that the veteran's contends that a non-PTSD psychiatric 
disorder is related to in-service events, such a contention 
would be a part of a claim to reopen service connection for a 
non-PTSD psychiatric disorder that was previously denied in a 
November 2002 rating decision.  Although the veteran asserts 
generally that many of the same symptoms are due to PTSD, 
because the issue currently before the Board on appeal is 
entitlement to service connection for PTSD, in the current 
claim for service connection for PTSD the competent medical 
evidence must show a current diagnosis of PTSD.

The veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of the claim, 
including by personal hearing testimony, submission of 
statements, and written and oral arguments presented by the 
representative organization.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide the appeal.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002); Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Service Connection for PTSD

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1131; 
38 C.F.R. §§ 3.303(a).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  If a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000).  Medical evidence is 
required to prove the existence of a current disability and 
to fulfill the nexus requirement.  Lay or medical evidence, 
as appropriate, may be used to substantiate service 
incurrence.  The United States Court of Appeals for Veterans 
Claims (Court) has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (holding that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  

Service connection may be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  Service connection for PTSD requires: medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (conforming to the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV)); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).

The veteran contends that he has PTSD that is related to in-
service stressful events that include sexual assault by a 
group of fellow servicemen in 1978, burns to the palm of the 
right hand while aboard the USS Manley in March 1981, and the 
death of a friend in April 1981.  The death of a friend is 
shown by service medical record entry on April 27, 1981, 
which showed that the veteran was see for head banging and 
suicidal threats following notification that his best friend 
had been killed in a motorcycle accident. 

After a review of all the evidence of record, the Board finds 
that the weight of the competent medical evidence 
demonstrates that the veteran does not have a diagnosed 
disability of PTSD.  Where, as in this veteran's case, there 
is a difference of medical opinion (diagnosis), the United 
States Court of  Appeals for Veterans Claims (Court) has 
stated that "[i]t is  the responsibility of the BVA . . . to 
assess the credibility  and weight to be given the evidence."  
Hayes v. Brown, 5 Vet. App. 60, 69 (1993) (citing Wood v. 
Derwinski, 1 Vet.  App. 190, 192-93 (1992)).  

The evidence weighing in favor of the veteran's claim 
includes an April 2005 psychological examination report that 
reflects Axis I diagnoses of major depressive type 
schizoaffective disorder and PTSD, which were based on the 
veteran's report of diagnosis of PTSD in service and history 
of PTSD.  This examination report, and the resulting 
diagnosis of PTSD, was based on an inaccurate history 
presented to the examiner of a diagnosis of PTSD by the 
military in service and a previous diagnosis of PTSD.  
Because the April 2005 psychological examination report, and 
the diagnosis of PTSD, is based on an inaccurate history, it 
is of no probative value.  While an examiner can render a 
current diagnosis based upon his examination of the veteran, 
the Court has held that without a thorough review of the 
record, an opinion regarding the etiology of the underlying 
condition can be no better than the facts alleged by the 
veteran.  Swan v. Brown, 5 Vet. App. 229, 233 (1993).  In 
effect, it is mere speculation.  See Black v. Brown, 5 Vet. 
App. 177, 180 (1993).  Moreover, an opinion based upon an 
inaccurate factual premise has no probative value.  Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993).

The evidence weighing against the veteran's claim includes VA 
treatment records that consistently reflect treatment for 
Axis I diagnoses of anxiety disorder and major depressive 
disorder, rather than PTSD.  A January 2005 VA psychiatric 
examination report reflects an Axis I diagnosis of mood 
disorder (depression), due to chronic pain, and with related 
suicidal ideation, and major depression with mild psychotic 
features.  This examination report was based on a thorough 
history that included pre-service history of childhood sexual 
abuse by older male relatives and physical abuse from his 
father, in-service history of seeing a man catch fire in a 
boiler room and eventually dying, and post-service family 
problems that seemed overwhelming.  The veteran reported that 
his depression was due to chronic pain.  The VA examiner's 
review also included previous diagnoses and treatment that 
included anxiety.  

The evidence weighing against the veteran's claim also 
includes an April 2005 SSA psychiatric review examination 
report, which indicates that the veteran reported a history 
of PTSD, including a diagnosis of PTSD in service in 1981, 
but shows an Axis I diagnosis of major depressive disorder 
with psychotic features, with an Axis II diagnosis of 
personality disorder.  This diagnosis is of more probative 
value than the April 2005 SSA psychological examination 
because it is by a psychiatrist, was based on a review of the 
April 2005 psychological examination report, and is 
consistent with the clinical findings and other clinical 
diagnoses of record. 

For these reasons, the Board finds that the weight of the 
competent medical evidence shows that the veteran does not 
have a diagnosed psychiatric disability of PTSD.  Because the 
weight of the competent medical evidence demonstrates that 
the psychiatric symptomatology has not manifested in a 
diagnosis of PTSD, there is no basis to grant service 
connection for PTSD.  The Court has held that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability 
there can be no valid claim."  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. 
App. 141, 143-44 (1992).  For these reasons, the Board finds 
that a preponderance of the evidence is against the 
veteran's claim for service connection for PTSD, and the 
claim must be denied.  Because the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See 38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for PTSD is denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


